NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 MANUEL ALFREDO LOPEZ ARGUETA,                    No.   15-73284
 AKA Manuel Alfredo Argueta, AKA
 Manuel Lopez Argueta,                            Agency No. A094-832-508

                  Petitioner,
                                                  MEMORANDUM *
   v.

 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Manuel Alfredo Lopez Argueta, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) final order of removal. Our jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is governed by 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

decision to deem an application abandoned and the BIA’s consideration of a

motion to remand. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We

review for abuse of discretion the denial of a continuance and review de novo

questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate due process in deeming

Lopez Argueta’s application for adjustment of status abandoned without granting a

further continuance, where he was granted three continuances over one year, but

failed to submit the completed application and all supporting documents by the

deadline set by the IJ. See Taggar, 736 F.3d at 889 (the IJ has authority to set

deadlines for an alien to submit applications for relief and supporting documents;

applications not submitted by the time set by the IJ are deemed waived); Ahmed,
569 F.3d at 1012 (9th Cir. 2009) (good cause required for a continuance); Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an

alien must show error and prejudice).

       The BIA did not abuse its discretion by not remanding based on documents

attached to Lopez Argueta’s appeal brief, where he did not request remand and his

application had been abandoned. See Najmabadi v. Holder, 597 F.3d 983, 991 (9th

Cir. 2010) (remand to consider evidence is unnecessary where to do so would be


                                          2                                   15-73284
futile).

       We lack jurisdiction to consider Lopez Argueta’s unexhausted contentions

regarding prejudice, the unlawfulness of the pretermission of his application for

relief with regard to 8 C.F.R. § 1003.47(c), whether an I-601 waiver of

inadmissibility was required, and violent conditions in El Salvador. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal

claims not presented in an alien’s administrative proceedings before the BIA”). In

light of this, Lopez Argueta’s request that the court take judicial notice of

conditions in El Salvador is denied.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    15-73284